DETAILED ACTION
This office action is in response to the application filed on August 4, 2021. Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for priority based on U.S. provisional applications 63/061,692 filed on August 5, 2020.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 6, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 - 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DINH et al., (US 2020/0126263 A1) referred to as DINH hereinafter.
Regarding Claim 1, DINH discloses a system (Fig. 11), comprising: 
a buffer memory (Fig. 20 memory 1730 for encoding apparatus) of an application-specific integrated circuit (Par. [0336], A program (one or more instructions) or application stored in the memory 1730 may be executed by the processor 1720) configured to store (Par. [0311] the integer values obtained via low-precision transformation on the result values output by each layer of the first DNN may be stored in memory before being input to a next layer) at least a portion of a reference frame of a video and at least a corresponding portion of a distorted frame of a transcoded version of the video (Par. [0191], quality loss information 830, used to train both of the first DNN 700 and the second DNN 300, corresponds to a result of comparing a third training image 804 (i.e. distorted frame) and an original training image 801 (i.e. reference frame) shown in FIG. 9); and 
a processing unit of the application-specific integrated circuit configured to receive data from the buffer memory (Fig. 20 processor 1720 for encoding apparatus) and compute a perception-based video quality metric for the distorted frame with respect to the reference frame (Par. [0202] The quality loss information 830 may be determined based on a result of comparing the original training image 801 (i.e. reference frame) and the third training image 804 (i.e. distorted frame), which may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value).

Regarding Claim 2, DINH discloses claim 1. DINH further discloses further comprising a controller of the application-specific integrated circuit configured to obtain reference frame data and distorted frame data from a main memory that is external to the system (Fig, 1, Par. [0087], the receiver 210 and the decoder 230 may be implemented through a dedicated processor, which may be implemented by including a memory for implementing embodiments of the disclosure or by including a memory processor for using an external memory, Fig. 11, Par. [0232] The first apparatus 20 (receiver/encoder) receives the original image 105).

Regarding Claim 3, DINH discloses claim 1. DINH further discloses wherein the processing unit is further configured to scale received data from the buffer memory to a prescribed viewport resolution (Fig. 11, Par. [0165] The AI down-scaler 1124 may set the first DNN with the DNN setting information obtained for performing the AI down-scaling on the original image 105 to obtain the first image 115 of a certain resolution and/or a certain quality through the first DNN).

Regarding Claim 4, DINH discloses claim 1. DINH further discloses wherein the processing unit is further configured to compute a Peak Signal-to-Noise Ratio (PSNR) metric for the distorted frame with respect to the reference frame (Par. [0202] The quality loss information 830 may be determined based on a result of comparing the original training image 801 and the third training image 804, where the quality loss information 830 may include any one or any combination of a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value).

Regarding Claim 5, DINH discloses claim 1. DINH further discloses wherein the processing unit is further configured to compute a no reference video quality metric (Par. [0262] to reduce a transformation error, normalization may be performed in which different scale factors are applied to the first result values 1010 and the second result values 1020 having different distributions such that first result values 1010 and second result values 1020 to which the different scale factors have been applied, respectively, have the same (i.e. no quality metric) or similar distributions).

Regarding Claim 6, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to compute one or more perception-based video quality metrics (Par. [0202] The quality loss information 830 may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. example of perception based video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value).

Regarding Claim 7, DINH discloses claim 6. DINH further discloses wherein the one or more perception-based video quality metrics comprises a Structural Similarity Index Measure (SSIM), a Multi-Scale SSIM (MS-SSIM), a Visual Information Fidelity (VIF), a Video Multimethod Assessment Fusion (VMAF), and a Detail Loss Metric (DLM) (Par. [0202] The quality loss information 830 may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value, an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value).

Regarding Claim 8, DINH discloses claim 1. DINH further discloses wherein the processing unit is configured to simultaneously compute video quality metrics, including the perception-based video quality metric, in parallel (Par. [0103], convolution layers of the DNN (for example, F1 through F9), may be optimized through joint (i.e. parallel) training of a first DNN and the second DNN).

Regarding Claim 9, DINH discloses claim 8. DINH further discloses wherein the video quality metrics include one or both of a Peak Signal-to-Noise Ratio (PSNR) metric of the distorted frame with respect to the reference frame and a blurriness metric of the reference frame (Par. [0202] The quality loss information 830 may include any one or any combination of a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value).

Regarding Claim 10, DINH discloses claim 8. DINH further discloses wherein the video quality metrics comprise perception-based video quality metrics (Par. [0202] The quality loss information 830 may include any one or any combination of an L1-norm value, an L2-norm value, an Structural Similarity (SSIM) value, a Peak Signal-To-Noise Ratio-Human Vision System (PSNR-HVS) value (i.e. human vision is a perception based video quality metric), an Multiscale SSIM (MS-SSIM) value, a Variance Inflation Factor (VIF) value, and a Video Multimethod Assessment Fusion (VMAF) value). 

Regarding Claim 11, DINH discloses claim 1. DINH further discloses wherein the perception-based video quality metric comprises a full reference metric (Par. [0202] The quality loss information 830 may be determined based on a result of comparing the original training image 801 (i.e. full reference image see original image 105 of Figs. 1,3, and 8) and the third training image 804). 

Regarding Claim 12, DINH discloses claim 1. DINH further discloses wherein the computed perception-based video quality metric comprises a frame level score (Par. [0229], Table 1, Subjective Image Quality Score (Mbps) (VMAF), frame number), one or more block level scores, or both.

Regarding Claim 13, DINH discloses claim 1. DINH further discloses wherein the system comprises the application-specific integrated circuit (Par. [0087], the receiver 210 and the AI decoder 230 may be implemented through a dedicated processor or through a combination of software and general-purpose processor such as application processor (AP)).

Regarding Claim 14, DINH discloses claim 1. DINH further discloses wherein the system comprises a component of a video transcoding system (Par. [0193] Referring to FIG. 9, a first training image 802 is an image obtained by performing AI down-scaling on the original training image 80, the third training image 804 is an image obtained by performing AI up-scaling on the first training image 802, and then in Par. [0225] The training apparatus 1000 (i.e. a component) calculates the quality loss information 830 by comparing the original training image 801 and the third training image 804, in operation S875).

Method Claims 15 – 17 are drawn to the method having limitations similar to the system claimed in Claims 1, 8 and 9, respectively, treated in the above rejections.  Therefore method Claims 15 – 17 correspond to system claims 1, 8 and 9, respectively, and are rejected for the same reasons of anticipation as used above.

Claims 18 – 20 are drawn to a computer readable medium having limitations similar to the system claimed in Claims 1, 8 and 9, respectively, treated in the above rejections.  Therefore computer readable medium claims 18 – 20 correspond to system Claims 1, 8 and 9, respectively, and are rejected for the same reasons of anticipation as used above.

Conclusion
The prior art references made of record are not relied upon but are considered pertinent to applicant's disclosure. Katsavounidis (US 11,089,359 B1) teaches various systems and methods described herein may identify and/or determine the video quality metrics by inspecting and/or analyzing the video object in accordance with one or more video quality assessment techniques. Chen et al. (US 2019/0190976 A1) teaches visual quality metrics and relates to content and evaluation of the quality of the online digital content.

Any inquiry concerning this communication should be directed to SUSAN E TORGERSON whose telephone number is (571)270-0498.  The Examiner can normally be reached on Monday - Friday from 8:00 am (EST) to 4:00 pm (EST).  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Brian T. Pendleton, can be reached on (571) . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Susan E. Torgerson/Primary Examiner, Art Unit 2425